827 F.2d 770
41 Ed. Law Rep. 464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. PICOZZI, Plaintiff-Appellant,v.Terence SANDALOW, individually and in his official capacityas Dean of the University of Michigan Law School;Harold Shapiro;  Board of Regents,University of Michigan,Defendants-Appellees.
No. 86-1136.
United States Court of Appeals, Sixth Circuit.
Aug. 28, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS*, District Judge.
PER CURIAM:


1
Appellant James Picozzi appeals the district court's decision granting summary judgment in favor of appellee Terence Sandalow and dismissing his claims against appellees Harold Shapiro and the Board of Regents of the University of Michigan.  After a thorough review of the briefs, record and oral argument in this appeal, we AFFIRM the district court based on the well-reasoned opinion of the Honorable John Feikens, United States District Court for the Eastern District of Milchigan.



*
 Honorable Julia S. Gibbons, United States District Court for the Western District of Tennessee, sitting by designation